387 U.S. 96 (1967)
WIRTZ, SECRETARY OF LABOR
v.
LOCAL UNIONS NOS. 9, 9-A, & 9-B, INTERNATIONAL UNION OF OPERATING ENGINEERS.
No. 1116.
Supreme Court of United States.
Decided May 15, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT.
Solicitor General Marshall, Assistant Attorney General Sanders, Nathan Lewin, Alan S. Rosenthal, Robert C. McDiarmid, Charles Donahue, Edward D. Friedman and James R. Beaird for petitioner.
J. Albert Woll for respondents.
PER CURIAM.
Upon the joint suggestion of the parties and an independent examination of the case, the petition for a writ of certiorari is granted, the judgments are vacated and the case is remanded with directions to dismiss the complaint as moot.